149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Maryann B. POSL, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Appellee.
No. 97-3833ND.
United States Court of Appeals, Eighth Circuit.
Submitted: April 13, 1998.Filed: April 22, 1998.

Appeal from the United States District Court for the District of North Dakota.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
Maryann B. Posl appeals the district court's grant of summary judgment upholding the Commissioner's decision to deny Posl disability insurance and supplemental security income benefits.  After careful review of the administrative record and the parties' briefs, we conclude substantial evidence supports the decision of the Commissioner that Posl is not disabled for Social Security purposes and the judgment of the district court is correct.  This case presents no novel issues to justify an extended discussion.  Accordingly, we affirm for the reasons stated in the district court's memorandum and order.  See 8th Cir.  R. 47B.


2
A true copy.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation